FILED
                             NOT FOR PUBLICATION                             JUL 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE VICTOR AYALA-AGUILAR,                       No. 13-71919

               Petitioner,                       Agency No. A094-796-110

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Jose Victor Ayala-Aguilar, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s order denying his motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law and review for abuse of discretion the denial

of a motion to reopen. Salta v. INS, 314 F.3d 1076, 1078 (9th Cir. 2002). We

deny the petition for review.

      The agency did not abuse its discretion in denying Ayala-Aguilar’s motion

to reopen and rescind his in absentia order, where the notice of hearing was mailed

to the last address he provided and he failed to provide sufficient evidence to rebut

the presumption of proper delivery of the notice of hearing. See 8 U.S.C.

§ 1229a(b)(5)(A) (written notice is considered sufficient if sent to the most recent

address provided); Salta, 314 F.3d at 1079 (giving examples of evidence that could

be sufficient to overcome presumption of delivery). Contrary to Ayala-Aguilar’s

contention, the record indicates he was personally served with his notice to appear,

which informed him of the consequences of failing to appear and his obligation to

notify the immigration court of any address change.

      The agency also did not abuse its discretion in denying as untimely Ayala-

Aguilar’s motion to reopen to apply for relief, where he filed it more than four

years after his final order of removal and failed to assert changed country

conditions that could provide an exception to the filing deadline. See 8 U.S.C.

§ 1229a(c)(7)(C)(i)-(ii).

      Contrary to Ayala-Aguilar’s contention, the BIA sufficiently articulated its


                                          2                                    13-71919
reasons for denial. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010).

     PETITION FOR REVIEW DENIED.




                                        3                                  13-71919